Title: To George Washington from Benjamin Lincoln, 15 February 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General,
                            Boston, Feby 15th 1781
                        
                        I have the pleasure to inform you that Colo. Laurens sailed on the 13th, after waiting several days in
                            Nantasket-Road for a fair wind. On his arrival here he found the Alliance had not completed her crew & that it
                            would be difficult soon to effect it. This induced him to apply to the Navy-Board to obtain from the General Court a power
                            to impress—which not only failed in the House, but so alarmed the sailors that some secreted themselves and others left
                            the Town; so that although the Assembly ordered the bounty increased out of their own chest, and afterwards gave a
                            permission to inlist out of the State troops, a deficiency still existed, and the ship was detained solely by the want of
                            a crew. This being represented by Colo. Laurens and the importance of his mission joined by his request that I would
                            aid in completing the crew of the Alliance by suffering the sea-officers to engage such of the recruits of this State as
                            were qualified for the marine service—induced me to permit it—and eight or ten of the recruits and about the same number
                            of Invalids went on board—which I hope will meet with your Excellency’s approbation.
                        I have been frequently applied to for warrants for the pay of the Invalids and others—Have I a power to grant
                            such warrants?
                        The late Lieutenant Colonel Loring has been to Congress, I suppose, to solicit a new hearing. From the papers
                            he shewed me in September last I thought that he had such new & material evidence to offer in his case as gave
                            flattering hopes that he would obtain his wishes and prove himself an honest man. I know his circumstances to be such as
                            forbid his remaining longer from his family without great injury to himself and them. Give me leave to beg, my dear Sir,
                            if he is to enjoy the benefit of a new hearing that he may as early as possible have that favor.
                        There are many deserters strolling through the country, who, I suppose, would return to their duty, if they
                            could hope for a pardon. But past omissions to embrace the mercy so often held out to them has I presume prevented your
                            Excellency from repeating, once more, that which has been attended with so little success. Though I cannot solicit your Excellency in behalf of these infatuated men, without hurting your feelings, for
                            I am confident your willingness to save has known no other bounds than the utmost limits of mercy to the wicked which
                            could be exercised short of cruelty to the good; Yet I have my wishes that the most virtuous, if virtue can be applied to
                            any of them, might be encouraged to hope for an opportunity of evidencing the sincerity of their repentance by furthere
                            obedience, and rewarded accordingly. I have the honor to be my Dear General with every sentiment of esteem your
                                Excellency’s most obedient & most humble servant
                        
                            B. Lincoln
                        
                    